Mr Chief Justice Marshall
delivered the opinion of the Court.
As an objection was made to the jurisdiction of the-Court in this case, it may be proper, in order, to prevent a possible misunderstanding of the principle on which jurisdiction is sustained, briefly to state it.
The bill is filed in the court of the United States, sitting in Kentucky, by aliens and by a citizen of Pennsylvania. The. defendants are citizens of Kentucky, .except one who is a citizen of Ohio, on whom process was. served in Ohio. The jurisdiction of the court cannoj; be.questioned, so far as respects the alien- plaintiffs. As between the citizen of Pennsylvania and of Ohio, neither of them being a citizen of the state in which the suit was brought, the court could exercise no jurisdiction, Had the cause come , on for. a hearing in this state of parties, a decree could not have been made in it for the want of jurisdiction. The name of the citizen plaintiff, however, was struck out of the bilí be: fore the cause was brought before the court; and the question is, whether the., original defect was cured by‘this circumstance; whether the court, having jurisdiction over all the parties then in the cause, could make a decree.
The counsel for the defendants' maintain the negative of *565this question. ■ They contend that jurisdiction depends on the state of- the parties at.the commencement of the Suit; and that no subsequent change can giye or take it away. Th.ey' say, that if an alien becomes a citizen pending the suit, the jurisdiction which was once vested is'not divested by this circumstance. So, if a citizen sue a citizen of the samé state, he cannot give jurisdiction- by removing himself, and becomings a citizen.of á different state.
This .is true, but the court does riot understand, the principle to be, applicable to the case at bar. Where there is no changé-of party, a jurisdiction depending on the. Condition of the party is governed by that condition, as it was at' the commencement of the suit. The. court in the .first Case had complete original jurisdiction; in the last it had no jurisdiction either in form or substance. But if an alien should sue a citizen, and should omit-to state the.character of the parties in the bill: though the court could not exercise its. jurisdiction while .this defect in .-the bill remained ; yet it-might, as is every day’s practice; be corrected at any .tirrie before the hearing,' and the court would not hesitate to decree in the cause.
So in this case. The substantial parties plaintiffs, -those for whose benefit the-decree is fought, áre aliens ; ánd the. court has original jurisdiction bétween them .and all the de- ' fendánts. But they prevented the exercise of this jurisdiction, by uniting with themselves - a .person between whom and one’ of the defendants the-court cannot take jurisdiction. Strike out his. name as a complainant, and the impediment is removed to the exercise of that original'jurisdiction which the.court possessed, between the alien plaintiffs and all the citizen'defendants, ..We can perceive no objection/founded in convenience or in law, to this course.
Upon examining the - record, the judges are divided- in opinion on the question, whether the defendants; who . are-purchasers, have taken the lands charged' with the equity which was attached to it, while in .possession of .Campbell and his heirs; or are to be considered as purchasers without notice. It would be useless to state the arguments and facts .in support of each opinion. • The decree is affirmed by a divided Court.